Title: Robert Mills to Thomas Jefferson, 4 June 1810
From: Mills, Robert
To: Jefferson, Thomas


          
            My dear Sir,
             
                     Philadelphia 
                     June 4th–10
          
          
		  Being requested by “the Society of Artists of the United States,” now forming in this city to transmit to you a Copy of their “Constitution,” I would beg leave herewith to enclose it;—should the establishment of an institution of this nature meet
			 your approbation, the Society would consider themselves much honored by your signature & support.
          The pleasure & readiness you have always manifested in promoting everything relative to the improvement of the Arts, induces me to hope the establishment of the above institution will meet with your cordial assent. It will give me great satisfaction to communicate the reality of such a hope to the Society.—I have the pleasure to observe that the institution has met the approbation of as many of the chief characters of Pha as have been as yet notified of its existence—
          Before I close this letter permit me my dear Sir to enquire after your health?—I have always anticipated this, to accord with the best wishes of my heart, nothing giving me greater pleasure than to learn of your enjoyment of every good—Allow me to offer you my thanks for the recommendatory letter you favored me dated 23d June 1808.—the unwillingness to intrude on your time has been the sole cause of my not acknowledging the receipt of it & honor confer’d, before this—Since my professional establishment in Pha, I have had my time completely occupied, but the nature of my business being new, I find much difficulty in receiving such pecuniary returns as suffices reasonably to remunerate my trouble.
			 Indeed the irregular way of doing business in our Country, compared with the method established in Europe, constitutes the chief cause of this difficulty—
          Mrs Mills would join with me in every expression of respect Sir to you—we desire to acknowledge how much we stand indebted to you—The letter I had the pleasure of bearing from you to her Father Genl John Smith of Va in 1806 introduced me to the knowledge of that family & by a course of favorable circumstances obtained me the honor of an alliance with his amiable daughter, to whom I had been attached
			 previously many years—From this confession you will be led to accept of our gratefull acknowledgments without surprise.—
          
            Excuse this interruption & receive the salutations of affectionate respect from
            yours &c
            
                  Robt Mills.—
          
         